Name: Commission Regulation (EEC) No 51/88 of 8 January 1988 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 1 . 88 Official Journal of the European Communities No L 6/9 COMMISSION REGULATION (EEC) No 51/88 of 8 January 1988 altering the specific agricultural conversion rates applicable in the rice sector Whereas Regulation (EEC) No 3153/85 lays down detailed rules for the calculation of monetary compensa ­ tory amounts ; whereas the spot market rate for the Spanish peseta recorded in accordance with Regulation (EEC) No 3153/85 during the period 30 December 1987 to 5 January 1988 , requires the specific agricultural conversion rate applicable for Spain to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 1636/87 (2j , and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (*), as last amended by Regulation (EEC) No 4020/87 (6), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 Q as last amended by Regulation (EEC) No 1955/87 (") ; HAS ADOPTED THIS REGULATION : Article 1 , The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 11 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 164, 24 . 6 . 1985 . P . 1 . (2) OJ No L 153, 13 . 6 . 1987 . p . 1 . (3) OJ No L 164, 24 . 6 . 1985 . P . 6 . 0 OJ No L 182, 3 . 7 . 1987, p . 1 . o OJ No L 304, 30 . 10 . 1986 , p . 25 . (&lt;) OJ No L 378 , 31 . 12 . 1987 , p . 38 . 0 OJ No L 310, 21 . 11 . 1985 , P 4 . 8) OJ No L 186, 6 . 7 . 1987, P . 1 . No L 6/ 10 Official Journal of the European Communities 9. 1 . 88 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 48,2869 = DM 2,34113 = Dkr 8,93007 = Dr 184,681 = Pta 158,531 = FF 7,85183 = £Irl 0,873900 = Lit 1 704,94 = F1 2,63785 = £ 0,787378